UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. ) Filed by the Registrant[ X ] Filed by a Party other than the Registrant[] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Pursuant to § 240.14a-12 Pioneer Natural Resources Company (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: []Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: PIONEER NATURAL RESOURCES COMPANY 5205 North O'Connor Boulevard Suite 200 Irving, Texas 75039 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To the Stockholders of Pioneer Natural Resources Company: Notice is hereby given that the Annual Meeting of Stockholders of Pioneer Natural Resources Company (the "Company") will be held at 5205 North O’Connor Boulevard, Suite 250, Irving, Texas75039, on Friday, May 14, 2010, at 9:00 a.m. Central Time (the "Annual Meeting").The Annual Meeting is being held for the following purposes: 1.To elect three Class I Directors, each for a term of three years. 2.To ratify the selection of Ernst & Young LLP as the auditors of the Company for 2010. 3.To consider a stockholder proposal, if properly presented at the meeting. 4.To transact such other business as may properly come before the Annual Meeting. These proposals are described in the accompanying proxy materials.You will be able to vote at the Annual Meeting only if you were a stockholder of record at the close of business on March 18, 2010. YOUR VOTE IS IMPORTANT Please vote over the internet at www.continentalstock.com or by phone at 1-866-894-0537 promptly so that your shares may be voted in accordance with your wishes and so we may have a quorum at the Annual Meeting.Alternatively, if you did not receive a paper copy of the proxy materials (which includes the proxy card), you may request a paper proxy card, which you may complete, sign and return by mail. By Order of the Board of Directors Mark H. Kleinman Secretary Irving, Texas April 1, 2010 PIONEER NATURAL RESOURCES COMPANY 5205 North O'Connor Boulevard Suite 200 Irving, Texas 75039 PROXY STATEMENT 2 The Board of Directors of the Company requests your Proxy for the Annual Meeting of Stockholders that will be held Friday, May 14, 2010, at 9:00 a.m. Central Time, at 5205 North O’Connor Boulevard, Suite 250, Irving, Texas 75039.By granting the Proxy, you authorize the persons named on the Proxy to represent you and vote your shares at the Annual Meeting.Those persons will also be authorized to vote your shares to adjourn the Annual Meeting from time to time and to vote your shares at any adjournments or postponements of the Annual Meeting. If you attend the Annual Meeting, you may vote in person.If you are not present at the Annual Meeting, your shares may be voted only by a person to whom you have given a proper Proxy.You may revoke the Proxy in writing at any time before it is exercised at the Annual Meeting by delivering to the Secretary of the Company a written notice of the revocation, by submitting your vote electronically through the internet or by phone after the grant of the Proxy, or by signing and delivering to the Secretary of the Company a Proxy with a later date.Your attendance at the Annual Meeting will not revoke the Proxy unless you give written notice of revocation to the Secretary of the Company before the Proxy is exercised or unless you vote your shares in person at the Annual Meeting. ELECTRONIC AVAILABILITY OF PROXY STATEMENT AND ANNUAL REPORT As permitted under the rules of the Securities and Exchange Commission (the "SEC"), the Company is making this Proxy Statement and its Annual Report available to its stockholders electronically via the internet. The Company is sending on or about April 1, 2010, a Notice Regarding the Availability of Proxy Materials (the "Notice") to its stockholders of record as of the close of business on March 18, 2010, which Notice will include (i)instructions on how to access the Company's proxy materials electronically, (ii)the date, time and location of the Annual Meeting, (iii)a description of the matters intended to be acted upon at the Annual Meeting, (iv)a list of the materials being made available electronically, (v)instructions on how a stockholder can request to receive paper or e-mail copies of the Company's proxy materials, (vi)any control/identification numbers that a stockholder needs to access his or her proxy card and instructions on how to access the proxy card, and (vii)information about attending the Annual Meeting and voting in person. Stockholders of Record and Beneficial Owners Most of the Company's stockholders hold their shares through a broker, bank or other nominee rather than directly in their own name. As summarized below, there are some distinctions between shares held of record and those owned beneficially. Stockholders of Record.If your shares are registered directly in your name with the Company's transfer agent, you are considered the stockholder of record with respect to those shares, and the Notice is being sent directly to you by our agent. As a stockholder of record, you have the right to vote by proxy or to vote in person at the Annual Meeting.If you received a paper copy of the proxy materials by mail instead of the Notice, the proxy materials include a proxy card for the Annual Meeting. Beneficial Owners.If your shares are held in a brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in "street name," and the Notice will be forwarded to you by your broker or nominee. The broker or nominee is considered the stockholder of record with respect to those shares. As the beneficial owner, you have the right to direct your broker how to vote. Beneficial owners that receive the Notice by mail from the stockholder of record should follow the instructions included in the Notice to view the proxy statement and transmit voting instructions.If you received a paper copy of the proxy materials by mail instead of the Notice, the proxy materials include a proxy card for the Annual Meeting. QUORUM AND VOTING Voting Stock.The Company's common stock is the only class of securities that entitles holders to vote generally at meetings of the Company's stockholders.Each share of common stock outstanding on the record date is entitled to one vote. Record Date.The record date for stockholders entitled to notice of and to vote at the Annual Meeting was the close of business on March 18, 2010.As of the record date, 115,788,270 shares of common stock were outstanding and entitled to be voted at the Annual Meeting. Quorum and Adjournments.The presence, in person or by Proxy, of the holders of a majority of the outstanding shares entitled to vote at the Annual Meeting is necessary to constitute a quorum at the Annual Meeting. If a quorum is not present, the stockholders entitled to vote who are present in person or by Proxy at the Annual Meeting have the power to adjourn the Annual Meeting from time to time, without notice other than an announcement at the Annual Meeting, until a quorum is present.At any adjourned Annual Meeting at which a quorum is present, any business may be transacted that might have been transacted at the Annual Meeting as originally notified. Vote Required.Directors will be elected by a plurality of the votes present and entitled to be voted at the Annual Meeting.Ratification of the selection of the Company's auditors and approval of the stockholder proposal will require the affirmative vote of the holders of a majority of the shares present and entitled to be voted at the Annual Meeting.An automated system that the Company's transfer agent administers will tabulate the votes.Brokers who hold shares in street name for customers are required to vote shares in accordance with instructions received from the beneficial owners.Brokers are permitted to vote on discretionary items if they have not received instructions from the beneficial owners, but they are not permitted to vote (a "broker non-vote") on non-discretionary items absent instructions from the beneficial owner.As a result of a change in the rules of the New York Stock Exchange (“NYSE”), beginning with this Annual Meeting, brokers will no longer have discretionary voting authority with respect to the election of directors.For ratification of the selection of the Company’s auditors, brokers will have discretionary authority in the absence of timely instructions from their customers.Brokers do not have discretionary voting authority with respect to the stockholder proposal.Abstentions and broker non-votes will count in determining whether a quorum is present at the Annual Meeting.Both abstentions and broker non-votes will not have any effect on the outcome of voting on director elections.For purposes of voting on the ratification of the selection of auditors and the stockholder proposal, abstentions will be included in the number of shares voting and will have the effect of a vote against the proposal, and, with respect to the stockholder proposal, broker non-votes will not be included in the number of shares voting and therefore will have no effect on the outcome of the voting. Default Voting.A Proxy that is properly completed and submitted will be voted at the Annual Meeting in accordance with the instructions on the Proxy.If you properly complete and submit a Proxy, but do not indicate any contrary voting instructions, your shares will be voted as follows: · FOR the election of the three persons named in this Proxy Statement as the Board of Directors' nominees for election as Class I Directors. 2 · FOR the ratification of the selection of Ernst & Young LLP as the Company's auditors for 2010. · ABSTAIN with respect to the stockholder proposal. If any other business properly comes before the stockholders for a vote at the meeting, your shares will be voted in accordance with the discretion of the holders of the Proxy.The Board of Directors knows of no matters, other than those previously stated, to be presented for consideration at the Annual Meeting. PARTICIPANTS IN THE PIONEER NATURAL RESOURCES USA, INC. 401(k) AND MATCHING PLAN Participants in the Pioneer Natural Resources USA, Inc. 401(k) and Matching Plan (the "401(k) Plan") who have shares of common stock credited to their plan account as of the record date will have the right to direct the 401(k) Plan trustee regarding how to vote those shares. The trustee will vote the shares in a participant's 401(k) Plan account in accordance with the participant's instructions or, if no instructions are received prior to May 11, 2010, the shares credited to that participant's account will be voted by the trustee in the same proportion as it votes shares for which it did receive timely instructions. Information as to how participants voted the shares credited to their 401(k) Plan account will not be disclosed to the Company. If a participant holds common stock outside of the 401(k) Plan, the participant will need to vote such shares separately. ITEM ONE ELECTION OF DIRECTORS The Board of Directors has nominated the following individuals for election as Class I Directors of the Company to serve for a three year term to expire in 2013 and until either they are reelected or their successors are elected and qualified: Andrew D. Lundquist Charles E. Ramsey, Jr. Frank A. Risch Messrs. Lundquist, Ramsey and Risch are currently serving as Directors of the Company. Their biographical information is contained in the “Directors and Executive Officers” section below. The Board of Directors has no reason to believe that any of its nominees will be unable or unwilling to serve if elected.If a nominee becomes unable or unwilling to accept nomination or election, either the number of the Company's directors will be reduced or the persons acting under the Proxy will vote for the election of a substitute nominee that the Board of Directors recommends. The Board of Directors unanimously recommends that stockholders vote FOR the election of each of the nominees. 3 DIRECTORS AND EXECUTIVE OFFICERS After the Annual Meeting, assuming the stockholders elect the nominees of the Board of Directors as set forth in "Item One - Election of Directors" above, the Board of Directors of the Company will be, and the executive officers of the Company are: Name Age Position Scott D. Sheffield 57 Chairman of the Board of Directors and Chief Executive Officer Thomas D. Arthur 65 Director Edison C. Buchanan 55 Director Andrew F. Cates 39 Director R. Hartwell Gardner 75 Director Andrew D. Lundquist 49 Director Charles E. Ramsey, Jr. 73 Director Scott J. Reiman 45 Director Frank A. Risch 67 Director Jim A. Watson 71 Director Timothy L. Dove 53 President and Chief Operating Officer Mark S. Berg 51 Executive Vice President and General Counsel Chris J. Cheatwood 49 Executive Vice President, Business Development and Technology Richard P. Dealy 44 Executive Vice President and Chief Financial Officer William F. Hannes 50 Executive Vice President, South Texas Operations Danny L. Kellum 55 Executive Vice President, Permian Operations David McManus 56 Executive Vice President, International Operations Jay P. Still 48 Executive Vice President, Domestic Operations Frank W. Hall 59 Vice President and Chief Accounting Officer The Company has classified its Board of Directors into three classes.Directors in each class are elected to serve for three-year terms and until either they are reelected or their successors are elected and qualified.Each year, the directors of one class stand for reelection as their terms of office expire.Messrs. Buchanan, Gardner and Watson are designated as Class II Directors, and their terms of office expire in 2011. Messrs. Arthur, Cates, Reiman and Sheffield are designated as Class III Directors, and their terms of office expire in 2012. Set forth below is biographical information about each of the Company's Directors and nominees for Director. In nominating Messrs. Arthur, Cates, and Reiman for election at the Company’s 2009 Annual Meeting of Stockholders, the Board was acting pursuant to a letter agreement the Company entered into with Southeastern Asset Management, Inc. (“Southeastern”), the Company’s largest stockholder, in March2009. Pursuant to that agreement, the Company agreed to reduce its Board of Directors from eleven members to ten, to consist of seven then-serving Board members and three persons to be recommended by Southeastern. Messrs. Arthur, Cates and Reiman were the three nominees recommended by Southeastern. Southeastern agreed to, and agreed to cause each of its affiliates to, cause all shares of common stock reported as beneficially owned by Southeastern and its affiliates to be voted at the 2009 Annual Meeting for the election of the individuals nominated by the Board of Directors as Class III Directors. Under the terms of the agreement, the Company agreed to nominate the persons recommended by Southeastern as long as those persons (i) were qualified to serve as a member of the Board under the Company’s corporate governance policies and applicable legal, regulatory and stock market requirements, (ii)met the independence requirements of the NYSE, unless otherwise waived by the Company, and (iii)were otherwise acceptable to the Board, with the determination of acceptability not to be unreasonably withheld. In reviewing the nominations of Messrs. Arthur, Cates, and Reiman for election at the Company’s 2009 Annual Meeting, the Board determined that they met the qualification and independence requirements for service on the Board. Scott D. Sheffield.Mr. Sheffield, a distinguished graduate of The University of Texas with a Bachelor of Science degree in Petroleum Engineering, has held the position of Chief Executive Officer for the Company since August 1997 and assumed the position of Chairman of the Board of Directors for the Company in 4 August 1999.Mr. Sheffield was elected Chief Executive Officer and Director of Pioneer Natural Resources GP LLC (“Pioneer GP”), the general partner of Pioneer Southwest Energy Partners L.P., a 61 percent-owned subsidiary of the Company (“Pioneer Southwest”), in June 2007 and Chairman of the Board of Pioneer GP in May 2008.He was President of the Company from August 1997 to November 2004.He was the Chairman of the Board of Directors and Chief Executive Officer of Parker & Parsley Petroleum Company, a predecessor of the Company ("Parker & Parsley"), from October 1990 until the Company was formed in August 1997.Mr. Sheffield joined Parker & Parsley Development Company ("PPDC"), a predecessor of Parker & Parsley, as a petroleum engineer in 1979.Mr. Sheffield served as Vice President - Engineering of PPDC from September 1981 until April 1985, when he was elected President and a Director. In March 1989, Mr. Sheffield was elected Chairman of the Board of Directors and Chief Executive Officer of PPDC.Before joining PPDC, Mr. Sheffield was employed as a production and reservoir engineer for Amoco Production Company. The Board believes that Mr. Sheffield is qualified to serve on the Company’s Board of Directors based on his experience and education, as summarized above, and particularly, his role as Chief Executive Officer of the Company, his educational background and work experience in petroleum engineering, his deep knowledge of the Company resulting from his long tenure with the Company and its predecessor, and his extensive knowledge of the energy industry. Thomas D. Arthur.Mr. Arthur became a Director of the Company in June 2009.A nominee of Southeastern, Mr. Arthur received his undergraduate degree from the University of North Carolina at Chapel Hill in 1966, and a Master of Business Administration from East Carolina University in 1971. From 1966 to 1969, he served in the U.S. Army as an infantry lieutenant. From 1971 until 1974, Mr. Arthur was Vice President of a Florida based investment banking firm. He joined Havatampa Corporation in Tampa, Florida in 1974 as Chief Financial Officer, and then later served as Chief Operating Officer. In 1978, the cigar manufacturing business of Havatampa Corporation was purchased by Havatampa Incorporated, of which Mr. Arthur was President, Chief Executive Officer and majority shareholder until its sale in 1997. Since 1998, he has been engaged in private investments. He serves on the boards of numerous community organizations. As described above, Mr. Arthur was elected to the Board of Directors in 2009 for a three-year term pursuant to the letter agreement with Southeastern. In reviewing Southeastern’s recommendation of Mr. Arthur in 2009, the Board concluded, and currently believes, that his prior senior executive experience qualifies him to serve on the Board of Directors. Edison C. Buchanan.Mr. Buchanan received a Bachelor of Science degree in Civil Engineering from Tulane University in 1977 and a Master of Business Administration in Finance and International Business from Columbia University Graduate School of Business in 1981.From 1981 to 1997, Mr. Buchanan was a Managing Director of various groups in the Investment Banking Division of Dean Witter Reynolds in their New York and Dallas offices.In 1997, Mr. Buchanan joined Morgan Stanley Dean Witter as a Managing Director in the Real Estate Investment Banking group.In 2000, Mr. Buchanan became Managing Director and head of the domestic Real Estate Investment Banking Group of Credit Suisse First Boston.Mr. Buchanan became a Director of the Company in 2002.Since 2004, Mr. Buchanan has also served on the Board of Directors of MFA Financial, Inc. The Board believes that Mr. Buchanan is qualified to serve on the Company’s Board of Directors based on his experience and education, as summarized above, and particularly, his financial education, his extensive experience of over twenty years in investment banking, and his management experience as a senior executive with a large institution. Andrew F. Cates.Mr. Cates became a Director of the Company in June 2009. A nominee of Southeastern, Mr. Cates earned a Bachelor of Business Administration in Finance at the University of Texas at Austin. Mr. Cates founded RVC USA, LP, a developer and operator of outdoor resorts, and he is the President of its corporate general partner, RVC USA Management, LLC, which he owns and operates. He is also the Managing Member of Value Acquisition Fund, an acquisition, development, and asset management company founded by him in 2004. Mr. Cates has acquired and asset managed commercial real estate throughout the southeastern United States within various entities. In 1993, Mr. Cates began his real estate career in Dallas, Texas, where he worked as an Analyst at Trammell Crow Company Capital Markets Group, and in 1995, he became an Associate for Crow Family Holdings. Mr. Cates currently serves on numerous civic and charitable boards.As described above, Mr. Cates was elected to the Board of Directors in 2009 for 5 a three-year term pursuant to the letter agreement with Southeastern. In reviewing Southeastern’s recommendation of Mr. Cates in 2009, the Board, while noting that he is the brother of the President of Southeastern, concluded, and currently believes, that his senior executive experience and experience in business operations and asset management, as well as evaluating investments, qualifies him to serve on the Board of Directors. R. Hartwell Gardner.Mr. Gardner became a Director of the Company in August 1997. He served as a Director of Parker & Parsley from November 1995 until August 1997.Mr. Gardner graduated from Colgate University with a Bachelor of Arts degree in Economics and then earned a Master of Business Administration from Harvard University. Until October 1995, Mr. Gardner was the Treasurer of Mobil Oil Corporation and Mobil Corporation from 1974 and 1976, respectively.Mr. Gardner is a member of Financial Executives International where he served as Chairman in 1986 and 1987 and is a Director and Chairman of the Investment Committee of Oil Investment Corporation Ltd. and Oil Casualty Investment Corporation Ltd. in Hamilton, Bermuda. The Board believes that Mr. Gardner is qualified to serve on the Company’s Board of Directors based on his experience and education, as summarized above, and particularly, his graduate education, his deep knowledge of the Company resulting from his long tenure with the Company and its predecessor, and his knowledge of accounting and finance and management experience developed as an executive of a major integrated oil company. Andrew D. Lundquist. Mr. Lundquist received a Bachelor of Science degree in Business Administration (Finance) from the University of Alaska and a Juris Doctorate from Catholic University Columbus School of Law.He joined the Company's Board of Directors in September 2004, in accordance with the terms of the Company's merger with Evergreen Resources, Inc. after having served as an independent director on the Board of Directors of Evergreen Resources, Inc. since November 2002.During 2001, Mr. Lundquist served as the Director of The White House National Energy Policy Development Group, which directed the cabinet-level task force created by the President and headed by the Vice President that produced the President's National Energy Policy. At that same time, he also served as Senior Advisor to the President and Vice President on energy issues.Mr. Lundquist was the Majority Staff Director of the U.S. Senate Energy and Natural Resources Committee from 1998 to 2001.Since March 2002, Mr. Lundquist has served as the Managing Partner of BlueWater Strategies LLC, a Washington, D.C.-based consulting firm that provides analytic and strategic advice to senior executives of corporations.Mr. Lundquist also serves as Director of Coeur d'Alene Mines Corporation, a company engaged in the operation, ownership, development and exploration of silver and gold mining property. The Board believes that Mr. Lundquist is qualified to serve on the Company’s Board of Directors based on his experience and education, as summarized above, and particularly, his education in the law, and his experience in federal government service and in the provision of government relations advice, including over 20 years as an advisor on energy policy issues. Charles E. Ramsey, Jr.Mr. Ramsey is a graduate of the Colorado School of Mines with a Petroleum Engineering degree and a graduate of the Smaller Company Management program at the Harvard Graduate School of Business Administration.Mr. Ramsey has served as a Director of the Company since August 1997. Mr. Ramsey served as a Director of Parker & Parsley from October 1991 until August 1997.From June 1958 until June 1986, Mr. Ramsey held various engineering and management positions in the oil and gas industry and, for six years before October 1991, was a Senior Vice President in the Corporate Finance Department of Dean Witter Reynolds Inc. in its Dallas, Texas office.His industry experience includes 12 years of senior management experience with May Petroleum Inc. in the positions of President, Chief Executive Officer and Executive Vice President.Mr. Ramsey is also a former director of MBank Dallas, the Dallas Petroleum Club and Lear Petroleum Corporation. The Board believes that Mr. Ramsey is qualified to serve on the Company’s Board of Directors based on his experience and education, as summarized above, and particularly, his educational background in petroleum engineering and advanced degree in management, his deep knowledge of the Company resulting from his long tenure with the Company and its predecessor, his financial experience in the investment banking industry and his extensive knowledge of the energy industry through education as well as a career of over twenty-five years in operational and executive positions with oil and gas companies. 6 Scott J. Reiman.Mr. Reiman became a Director of the Company in June 2009. A nominee of Southeastern, Mr. Reiman graduated from the University of Denver in 1987 with a Bachelor of Science in Business Administration in Finance. Mr. Reiman is the founder of Hexagon Investments, a private investment company, and has served as President since 1992. Mr. Reiman has been a member of the Board of Trustees at the University of Denver since 1999 and chairs its Investment Committee. Mr. Reiman also serves on many other civic boards of directors and is currently a member of the Mayor's Financial Management Task Force for the City of Denver. As described above, Mr. Reiman was elected to the Board of Directors in 2009 for a three-year term pursuant to the letter agreement with Southeastern. In reviewing Southeastern’s recommendation of Mr. Reiman in 2009, the Board concluded, and currently believes, that his experience founding his own investment company and analyzing investments qualifies him to serve on the Board of Directors. Frank A. Risch. Mr. Risch holds a Bachelor of Science degree in Business Administration from Pennsylvania State University and a Master of Science degree in industrial administration from Carnegie Mellon University.Mr. Risch joined Exxon Corporation in 1966 as a financial analyst in New York and subsequently held various positions in finance, planning, marketing and general management with Exxon and its operating affiliates in the U.S. and abroad for nearly 38 years.Mr. Risch retired in 2004 as Vice President and Treasurer (and Principal Financial Officer) of Exxon Mobil Corporation.He was appointed to the Company's Board of Directors in August 2005.He is a member of the Business Board of Advisors of the Tepper School of Business at Carnegie Mellon University.He is active in civic and community organizations, serving as Chairman of the Board of the Dallas Theater Center and as a member of the Boards of the Communities Foundation of Texas, the Dallas Center for the Performing Arts and Dallas CASA (Court Appointed Special Advocates).He is a member of the Financial Executives International, the World Affairs Council of Greater Dallas and the Dallas Committee on Foreign Relations. The Board believes that Mr. Risch is qualified to serve on the Company’s Board of Directors based on his experience and education, as summarized above, and particularly, his extensive experience as an employee and executive in the oil and gas industry for almost 40 years, including his role, at the time of his retirement, as principal financial officer of Exxon Mobil Corporation. Jim A. Watson. Mr. Watson became a Director of the Company in September 2004.He earned a Bachelor of Arts degree from The University of Texas in 1962 and graduated, with honors, from The University of Texas School of Law in 1964.Mr. Watson has served as Senior Counsel for the law firm of Carrington, Coleman, Sloman, & Blumenthal, L.L.P. in Dallas, Texas since June 2003.Before then, he was a partner at the law firm of Vinson & Elkins L.L.P. in Dallas, Texas.From 1987 to 1995, he held the position of Adjunct Professor at The University of Texas School of Law and from 2000 to 2004, Mr. Watson was Chairman of the Advisory Board of the Clement Center for Southwestern Studies at Southern Methodist University.Since 1989, Mr. Watson has been included in The Best Lawyers in America.The Board believes that Mr. Watson is qualified to serve on the Company’s Board of Directors based on his experience and education, as summarized above, and particularly, his education in the law, and his extensive experience of over 40 years as a corporate attorney. Set forth below is biographical information about each of the Company’s executive officers, other than Mr. Sheffield.All of the Company’s executive officers serve at the discretion of the Board of Directors. Timothy L. Dove.Mr. Dove was elected the Company’s President and Chief Operating Officer in November 2004.Mr. Dove was also elected President and Chief Operating Officer of Pioneer GP in June 2007.Mr. Dove held the positions for the Company of Executive Vice President and Chief Financial Officer from February 2000 to November 2004 and Executive Vice President - Business Development from August 1997 to January 2000.Mr. Dove joined Parker & Parsley in May 1994 as Vice President - International and was promoted to Senior Vice President - Business Development in October 1996, in which position he served until August 1997.Before joining Parker & Parsley, Mr. Dove was employed with Diamond Shamrock Corp., and its successor, Maxus Energy Corp., in various capacities in international exploration and production, marketing, refining, and planning and development.Mr. Dove earned a Bachelor of Science degree in Mechanical Engineering from Massachusetts Institute of Technology in 1979 and received his Master of Business Administration in 1981 from the University of Chicago. 7 Mark S. Berg. Mr. Berg was elected the Company’s Executive Vice President and General Counsel when he joined the Company in April 2005.Mr. Berg was also elected Executive Vice President, General Counsel and Assistant Secretary of Pioneer GP in June 2007.Prior to joining the Company, Mr. Berg served as Executive Vice President, General Counsel and Secretary of American General Corporation, a Fortune 200 diversified financial services company, from 1997 through 2002.Subsequent to the sale of American General to American International Group, Inc., Mr. Berg joined Hanover Compressor Company as Senior Vice President, General Counsel and Secretary.He served in that capacity from May 2002 through April 2004.Mr. Berg began his career in 1983 with the Houston-based law firm of Vinson& Elkins L.L.P.He was a partner with the firm from 1990 through 1997.Mr. Berg graduated Magna Cum Laude and Phi Beta Kappa with a Bachelor of Arts degree from Tulane University in 1980.He earned his Juris Doctorate with honors from The University of Texas Law School in 1983. Chris J. Cheatwood.Mr. Cheatwood was elected the Company’s Executive Vice President, Business Development and Technology in February of 2010. Mr. Cheatwood also serves as Executive Vice President, Business Development and Technology of Pioneer GP.Mr. Cheatwood had previously served the Company as Executive Vice President, Geoscience since November 2007, as Executive Vice President - Worldwide Exploration from January 2002 until November 2007, as Senior Vice President - Exploration from December 2000 to January 2002, and as Vice President - Domestic Exploration from July 1998 to December 2000.Before joining the Company, Mr. Cheatwood spent ten years with Exxon Corporation.Mr. Cheatwood is a graduate of the University of Oklahoma with a Bachelor of Science degree in Geology and earned his Master of Science degree in Geology from the University of Tulsa. Richard P. Dealy. Mr. Dealy was elected the Company’s Executive Vice President and Chief Financial Officer in November 2004.Mr. Dealy was also elected Executive Vice President, Chief Financial Officer, Treasurer and Director of Pioneer GP in June 2007.Mr. Dealy held positions for the Company as Vice President and Chief Accounting Officer from February 1998 to November 2004, and Vice President and Controller from August 1997 to January 1998.Mr. Dealy joined Parker & Parsley in July 1992 and was promoted to Vice President and Controller in 1995, in which position he served until August 1997.He is a Certified Public Accountant, and before joining Parker & Parsley, he was employed by KPMG LLP.Mr. Dealy graduated with honors from Eastern New Mexico University with a Bachelor of Business Administration degree in Accounting and Finance. William F. Hannes.Mr. Hannes was elected the Company’s Executive Vice President - South Texas Operations in February 2010.Mr. Hannes had previously served the Company as Executive Vice President - Business Development since December 2007, and Executive Vice President - Worldwide Business Development from November 2005 to December 2007.Mr. Hannes joined Parker & Parsley in July 1997 as Director of Business Development, and continued to serve the Company in this capacity after the Company's formation in August 1997 until he was promoted to Vice President – Engineering and Development in June 2001, which position he held until November 2005.Prior to joining Parker & Parsley, Mr. Hannes held engineering positions with Mobil and Superior Oil.He graduated from Texas A&M University in 1981 with a Bachelor of Science degree in Petroleum Engineering. Danny L. Kellum.Mr. Kellum, who received a Bachelor of Science degree in Petroleum Engineering from Texas Tech University in 1979, was elected the Company’s Executive Vice President - Permian Operations in February 2010.Mr. Kellum also serves as a director and Executive Vice President, Permian Operations of Pioneer GP. Mr. Kellum had previously served the Company as Executive Vice President - Domestic Operations since May 2000, and as Vice President - Domestic Operations from January 2000 until May 2000, and Vice President - Permian Division from August 1997 until December 1999. Mr. Kellum joined Parker & Parsley as an operations engineer in 1981 after a brief career with Mobil Oil Corporation, and his service with Parker & Parsley included serving as Spraberry District Manager from 1989 until 1994 and as Vice President of the Spraberry and Permian Division until August 1997. 8 David McManus. Mr. McManus was elected the Company’s Executive Vice President, International Operations in November 2007.In January 2005, Mr. McManus joined the Company as Vice President, International Operations and continued to serve in that capacity until November 2007.Prior to joining the Company, Mr. McManus was Executive Vice President with the BG Group where he was responsible for developing technical and commercial capabilities and directing assets in the Eastern Hemisphere from April 2000 to October 2004. He also served as President of ARCO Europe from June 1994 to April 2000.Prior to that, Mr. McManus held senior positions with LASMO, Ultramar, Shell and Fluor.Since 2004, Mr. McManus has also served on the Board of Directors for Cape PLC as the Chairman and a member of the Compensation Committee.Mr. McManus graduated from Heriott-Watt University in Edinburgh, Scotland, with a degree in civil engineering. Jay P. Still.Mr. Still was elected the Company’s Executive Vice President - Domestic Operations in November 2007. Prior to that time, Mr. Still held the positions of Executive Vice President, Western Division from November 2005, Vice President, Western Division from September 2004 to November 2005, Vice President, Gulf of Mexico from July 2001 to September 2004 and Vice President of Operations for a former subsidiary of the Company located in Argentina from November 1997 to July 2001.Mr. Still joined Parker & Parsley in January 1995 as Director of Engineering Development and continued to serve the Company in this capacity after the Company's formation in August 1997.Prior to joining Parker & Parsley, Mr. Still spent ten years with Mobil in various drilling, operations and reservoir engineering assignments focusing on the Gulf of Mexico before moving into international business development activities.Mr. Still earned his Masters in Business Administration at Loyola University and a Bachelor of Science in Mechanical Engineering from Texas A&M University. Frank W. Hall.Mr. Hall was elected the Company’s Vice President and Chief Accounting Officer in May 2008. Mr. Hall was also elected Vice President and Chief Accounting Officer of Pioneer GP in May 2008.Prior to that time, Mr. Hall held the positions for the Company of Corporate Controller from March 2007, Assistant Controller from January 2005 to March 2007 and Manager of Financial Reporting from September 1998 to January 2005. From 1989 to 1998, Mr. Hall was an employee of Oryx Energy Company, where he held Senior Financial Analyst positions in Financial Planning and Financial Reporting. He was a partner in the certified public accounting firm of Hall, Brock & Co. from 1983 to 1989; the Controller of Riddle Oil Company from 1980 to 1983; and a member of the audit staff of Touche Ross & Co. from 1977 to 1980. Mr. Hall graduated with highest honors from the University of Dallas with a Master of Business Administration in Corporate Finance and graduated from the University of Texas at San Antonio with a Bachelor of Business Administration, where he majored in accounting and business management. MEETINGS AND COMMITTEES OF DIRECTORS The Board of Directors of the Company held fourteen meetings during 2009, and its independent directors met in executive session four times during 2009.During 2009, each of the directors attended at least 75 percent of the aggregate of the total number of meetings of the Board of Directors and the total number of meetings of all committees of the Board of Directors on which that director served. The Board of Directors has three standing committees: the Audit Committee, the Compensation and Management Development Committee and the Nominating and Corporate Governance Committee. Audit Committee.Information regarding the functions performed by the Audit Committee and its membership is set forth in the "Audit Committee Report" included herein and also in the "Audit Committee Charter" that is posted on the Company's website at www.pxd.com.The members of the Audit Committee are Messrs. Gardner (Chairman), Arthur, Risch, and Watson.The Audit Committee held twelve meetings during 2009. Compensation and Management Development Committee.Responsibilities of the Compensation and Management Development Committee (the "Compensation Committee"), which are discussed in detail in its charter that is posted on the Company's website at www.pxd.com, include among other duties, the responsibility to: 9 · periodically review the compensation, employee benefit plans and fringe benefits paid to, or provided for, executive officers of the Company, · approve the annual salaries, bonuses and share-based awards paid to the Company's executive officers, · periodically review and recommend to the full Board of Directors total compensation for each non-employee director for services as a member of the Board of Directors and its committees, · administer the Company's equity plans, and · oversee the Company's succession planning. The Compensation Committee is delegated all authority of the Board of Directors as may be required or advisable to fulfill the purposes of the Compensation Committee. The Compensation Committee may form and delegate some or all of its authority to subcommittees when it deems appropriate.Meetings may, at the discretion of the Compensation Committee, include members of the Company's management, other members of the Board of Directors, consultants or advisors, and such other persons as the Compensation Committee or its chairperson may determine. The Vice President, Administration and Risk Management of the Company, or such other officer as may from time to time be designated by the Compensation Committee, acts as the management liaison to the Compensation Committee and works with the Compensation Committee chairperson to prepare an agenda for regularly scheduled meetings.The Compensation Committee chairperson makes the final decision regarding the agenda for regularly scheduled meetings and develops the agenda for special meetings based on the information supplied by the persons requesting the special meeting.The Company's Chief Executive Officer (the "CEO") makes recommendations to the Compensation Committee regarding the compensation of other executive officers and provides information to the Compensation Committee regarding the executive officers' performance; however, the Compensation Committee makes all final decisions regarding the executive officers' compensation. The Compensation Committee has the sole authority to retain, amend the engagement with, and terminate any compensation consultant to be used to assist in the evaluation of director, CEO or executive officer compensation.The Compensation Committee has sole authority to approve the consultant's fees and other retention terms and has authority to cause the Company to pay the fees and expenses of such consultants.During 2009, the Compensation Committee engaged the services of Hewitt Associates ("Hewitt").The terms of Hewitt’s engagement are set forth in an engagement agreement that provides, among other things, that Hewitt is engaged by, and reports only to, the Compensation Committee and will perform the compensation advisory services requested by the Compensation Committee.Among the services Hewitt was asked to perform were apprising the Compensation Committee of compensation-related trends, developments in the marketplace and industry best practices; informing the Compensation Committee of compensation-related regulatory developments; providing peer group survey data to establish compensation ranges for the various elements of compensation; providing an evaluation of the competitiveness of the Company's executive compensation and benefits programs; assessing the relationship between executive pay and performance; advising on the design of the Company's incentive compensation programs, including metric selection and target setting and the design and administration of the Company's performance unit award program; advising the Compensation Committee on director compensation; and providing such additional reports and analyses as requested by the Compensation Committee from time to time.Hewitt does not provide any other services to the Company. The members of the Compensation Committee are Messrs. Buchanan (Chairman), Cates, Lundquist, Ramsey and Reiman.The Compensation Committee held eight meetings during 2009. Nominating and Corporate Governance Committee.The Nominating and Corporate Governance Committee assists the Board of Directors in evaluating potential new members of the Board of Directors, 10 recommending committee members and structure, and advising the Board of Directors about corporate governance practices.Additional information regarding the functions performed by the Nominating and Corporate Governance Committee is set forth in the "Corporate Governance" section included herein and also in the "Nominating and Corporate Governance Committee Charter" that is posted on the Company's website at www.pxd.com.The members of the Nominating and Corporate Governance Committee include all non-employee directors.The Nominating and Corporate Governance Committee held four meetings during 2009. COMPENSATION Compensation of Directors 2 The table below summarizes the compensation paid by the Company to non-employee directors during 2009, including directors who ceased to serve on the Board effective with the 2009 Annual Meeting: Name (a) Fees Earned or
